Citation Nr: 1632232	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  09-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome, claimed as bilateral hand condition.

3.  Entitlement to service connection for a skin disorder, claimed as body rash and boils. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, daughter, and L. H.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

In June 2011, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

In August 2011 and October 2013, the Board remanded these matters for additional development.


FINDINGS OF FACT

1.  A bilateral knee disorder was not present to a compensable degree within one year of service discharge and was not shown to be related to service, to include as due to documented in-service treatment for knee pain.

2.  Bilateral carpal tunnel syndrome was not present in service and was not shown to be causally related to service.

3.  A skin disorder was not present to a compensable degree within one year of service discharge and was not shown to be related to service, to include as due to documented in-service treatment for various skin ailments like rashes and boils.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Bilateral carpal tunnel syndrome was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  A skin disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

VA's duty to notify was satisfied by a letter dated in November 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  A January 2009 formal finding of unavailability determined that VA treatment records from Langley Air Force Base Medical Center were unavailable.  The RO also sent a letter to the Veteran that same month advising him of the unavailability of these treatment records.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request, copies of worker's compensation records.  In addition, review of the June 2011 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was provided with VA examinations in conjunction with the service connection claims on appeal in February 2011, October 2011, and January 2016 to clarify the nature and etiology of his claimed knee, carpal tunnel, and skin disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the January 2016 medical examinations and opinions obtained by VA were adequate, as each was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis or malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2015).  Only such conditions as are recorded in examination reports are considered as noted.  Id.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the presumption of soundness arises. The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

I.  Bilateral Knee Disorder

In written statements of record and during the June 2011 Board videoconference hearing, the Veteran contends that his eventual need for knee replacements began with stress placed on his knees in service.  He has asserted that as part of his job duties as a mechanic, he would often kneel on concrete or gravel and that that manual labor marked the onset of his bilateral knee arthritis.  The Veteran had also contended that his claimed conditions were the result of injuries received during playing the contact sports prior to going into the Air Force and aggravated during service.  Finally, the Veteran claimed that he had an earlier onset of an arthritic condition was that was untreated and diagnosed during service.  He reported that he complained of an undiagnosed knee condition on his separation examination and was treated for a knee condition in service with symptoms that mirrored symptomatology of arthritis, the underlying cause of his knees requiring replacement.

As an initial matter, upon consideration of all of the evidence of record, the Board finds that clear and unmistakable evidence does not demonstrate that the Veteran's current bilateral knee disorder existed prior to active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  While the Veteran has asserted that he had multiple football injuries prior to service, the Veteran's knees were clearly marked as normal at entry into active service in June 1965.  Consequently, the Board finds that the presumption of soundness at entry into service is not rebutted by the evidence of record and the outstanding question is whether there is a nexus between the Veteran's current bilateral knee disorder and events during active service.

Service connection for a bilateral knee disorder on a direct basis is not warranted.  In this case, there is no factual basis in the record that the claimed bilateral knee disorders were incurred during service, or manifested within a year thereafter, or for several years after his discharge from service in 1968.

Service treatment records showed that the Veteran's knees were marked as normal on clinical evaluation on entry in June 1965.  In March 1968, the Veteran experienced right knee weakness while playing football.  It was noted that he had old trauma and there was no limited motion.  He was given an ace bandage and medication.  In November 1968, the Veteran complained of right knee pain and the knee was listed as stable.  In a November 1968 X-ray report, one of the Veteran's knees showed no significant abnormalities.  In his November 1968 Report of Medical History and separation examination report, it was noted that the Veteran had occasional painful knees after prolonged standing in cold weather that were not incapacitating.

Post-service VA and private treatment records first showed findings of bilateral knee disorders many years after the Veteran's separation from active service in 1968. Evidence of record dated from 2007 to 2015 detailed findings of bilateral knee replacements after a work injury in 1996.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991). Furthermore, evidence of record reflects that arthritis of the knees was not shown to manifest to a compensable degree within one year of service discharge. 

Evidence of record also does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed bilateral knee disorders and his active military service.

In a February 2011 VA examination report, the examiner noted that the Veteran had injured his knees at work in 1996 when removing a foundation wall and had a workman's compensation claim for that knee injury.  The examiner diagnosed bilateral knee replacement, opining that the currently diagnosed right and left knee
replacements were not related to treatment/complaints during military service.  In the cited rationale, the examiner indicated that review of the Veteran's claims file showed treatment of the right knee with no identification of significant pathology.  It was noted that the Veteran had no alterations to his military duties and chronic treatment for a right knee condition was not required during service with no findings of pathology to either knee on examination at service discharge.  The examiner further highlighted that there was no in-service care for a left knee condition and no functional impairments or pathology of the left knee identified on the service discharge physical.  The Veteran was noted to describe a post-service work injury involving the knees, indicating that degenerative arthritis was found at that time.  The examiner commented that review of the Veteran's service treatment records revealed no in-service evidence of degenerative arthritis.  The examiner then concluded that evidence of record did not show that the Veteran's in-service right knee condition and treatment led to a chronic permanent condition and there was no evidence of record the veteran had a left knee condition attributed to military service.  The examiner noted that the Veteran's most likely reason for his bilateral knee replacement was his chronic obesity and that he had weight problems in the military.  Based on a review of the record and examination of the Veteran, the examiner opined that the Veteran's currently diagnosed right and left knee replacements were not related to treatment during military service.

In a June 2011 statement, the Veteran's private physician, M. B., M. D., noted that the Veteran had chronic knee pain from arthritis and felt that it started after spending a significant amount of time on his knees crawling in rough terrain during his time in service.  Upon reviewing of the Veteran's health conditions, the physician opined that his experience in service may have contributed to his chronic knee pain, as it may have advanced the velocity of his knee condition.

In an additional June 2011 statement, a private registered nurse (RN), L. H., discussed the Veteran's in-service complaints of knee pain on two different occasions as well as complaints of painful swollen joints.  It was further noted that the Veteran had a pre-existing knee injury as a child.  The nurse commented on the Veteran's reports of crawling around on the ground and other surfaces without protective equipment for his knees over time and in different temperatures leading to excessive wear and tear to his knees.  The RN then opined that it was as likely as not that the combination of the above noted stressors contributed to the need for the bilateral knee replacement.

In an October 2011 VA examination report, the examiner listed diagnoses of status post bilateral knee replacements with history of osteoarthritis from 2004 and history of fracture of right lower extremity tibia/fibular without residuals from 1964.  The Veteran reported a history of osteoarthritis, which developed over the course of time exacerbated by his work in construction (had a fall in 1996) and ultimately requiring bilateral knee replacements in 2004.  The examiner acknowledged the Veteran's complaints of right knee pain during service in November 1968, which appeared to have been an isolated incident treated with an ACE bandage with no residuals noted on the November 1968 separation physical examination report.  The Veteran also reported fracturing his tibia/fibula of right lower extremity sustained before service in 1964 but denied any current residuals of that injury.  The examiner opined that the Veteran's bilateral knee disability was less likely than not (less than 50 percent probability) caused by or a result of military service.  In the cited rationale, the examiner noted that review of the record showed that the origin of the Veteran's current knee problem occurred after a fall at work in approximately 1996.  While the examiner acknowledged that there was at least one incident of right knee pain during service, the examiner clearly indicated that there were no knee residuals noted on the separation physical and that there was no evidence of knee conditions for nearly three decades after service.

In October 2013, the Board denied entitlement to service connection for a fracture of the right leg.  It also remanded this matter to obtain an additional VA examination and medical opinion.  It was noted that neither of the 2011 VA examiners discussed the Veteran's contentions that working on his knees in service repetitively lead to later onset of arthritis.  The Board commented that the February 2011 VA examiner noted that the Veteran's knee disability was in part related to his obesity, and stated that the Veteran also had weight problems in service.  Therefore, the Board acknowledged that that etiology must be taken into consideration in relation to the theory of service connection. 

In a January 2016 VA examination report, the examiner diagnosed bilateral total knee replacement.  The Veteran stated that he was working in construction and injured his knees.  He again reported that his knees began hurting and developed arthritis, which eventually required total knee replacements.  After reviewing the record, including all lay statements and hearing testimony, and examining the Veteran, the examiner opined that the claimed knee condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner indicated that the Veteran's testimony was and has been consistent through multiple examinations in that his knee condition started in the 1990's after a work (construction) related accident in which he injured his knees, then went on to develop arthritis in his knees.  The examiner then commented that weather has no causal relationship to arthritis.  In addition, the examiner recognized that kneeling on hard surfaces over an extended period of time was a form of chronic wear and tear, but specifically highlighted that the Veteran stopped this activity decades prior to his knee diagnosis.  He indicated that the activity must be continuous, as arthritis results from chronic wear and tear.  It was noted that the Veteran used his knee joints for decades after service and that use was the chronic wear and tear that was the major risk for his knee arthritis.  The examiner reported that it was not possible for the activity in service to have aggravated a condition not diagnosed until decades later.

The examiner then addressed obesity, noting that it was a risk factor for the development of knee arthritis due to many factors, including increased wear and tear as well as metabolic factors.  He highlighted that those factors occurred over prolonged periods of time, usually decades, and were not a function of being obese during a single point in time.  The examiner further acknowledged the private medical opinions of record, noting that they simply stated a positive opinion with no rationale, contained no evidence that the Veteran's records were reviewed, and were purely speculative.  Finally, the examiner concluded that the Veteran had no diagnosis of a bilateral knee condition that was at least as likely as not (50 percent or greater probability) incurred in or caused by working on hard surfaces during service.

The Board considers the medical opinions in the January 2016 VA examination report are of great probative value in this appeal.  The January 2016 VA examiner provided a complete rationale for the stated opinions, based on an extensive examination of the Veteran and a detailed review of the evidence of record.  Thereafter, the examiner explained his opinion regarding each of the Veteran's asserted etiologies of his knee disorder, supporting those opinions by utilizing his medical knowledge, citing to evidence included in the record as well as medical treatise articles to support his conclusions, and specifically addressed the flawed nature of the June 2011 private medical opinions of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In contrast, the June 2011 private medical opinions are considered to lack probative value, as each contains cursory conclusions with minimal to nonexistent rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's currently diagnosed bilateral knee disorder was related to events during active service weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Thus, there is no basis upon which to conclude that the Veteran's currently diagnosed bilateral knee disorder were incurred in or aggravated during military service, including on any direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

II.  Bilateral Carpal Tunnel Syndrome

In written statements of record and during the June 2011 Board videoconference hearing, the Veteran asserted that he completed many repetitive wrist movements working as a mechanic in service, which he felt contributed to his bilateral carpal tunnel syndrome.  The Veteran had also contended that his claimed conditions were the result of injuries received during playing the contact sports prior to going into the Air Force and aggravated during service.

Initially, the Board finds that clear and unmistakable evidence does not demonstrate that the Veteran's current bilateral carpal tunnel syndrome existed prior to active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  While the examiner noted that the Veteran had broken his left wrist twice from football injuries in a June 1965 Report of Medical History, his upper extremities were marked as normal on clinical evaluation on entry to service in June 1965.  The Board also notes that issue of entitlement to service connection for left wrist fracture residuals has already been adjudicated separately.  Consequently, the Board finds that the presumption of soundness at entry into service is not rebutted by the evidence of record and the outstanding question is whether there is a nexus between the Veteran's current bilateral carpal tunnel syndrome and events during active service.

Service connection for bilateral carpal tunnel syndrome on a direct basis is not warranted.  In this case, there is no factual basis in the record that the claimed bilateral carpal tunnel syndrome was incurred during service or for several years after his discharge from service in 1968.

Service treatment records showed that the Veteran's upper extremities were marked as normal on clinical evaluation on entry in June 1965.  In a June 1965 Report of Medical History, the examiner noted that the Veteran had broken his left wrist twice from a football injury.  In a November 1968 Report of Medical History, the examiner noted that fracture of left wrist 1963 and 1964 with no complaints and no sequelae.  In the November 1968 separation examination report, the Veteran was noted to have no deformity or loss of motion in his left wrist and hand.

Post-service VA and private treatment records first showed findings of bilateral carpal tunnel syndrome many years after the Veteran's separation from active service in 1968.  Evidence of record dated from 2007 to 2015 detailed findings of severe bilateral upper extremity hand pain, extremely severe carpal tunnel syndrome on the left side, bilateral carpal tunnel surgery with residual burning and numbness in hands, and neuropathy due to carpal tunnel syndrome status post surgery.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991). 

Evidence of record also does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed bilateral carpal tunnel syndrome and his active military service.

In a June 2011 statement, a private RN noted the bilateral carpal tunnel syndrome could be associated with the Veteran's occupation due to the need to turn the wrenches associated with the equipment repair as well as driving the vehicles from point A to point B.  The RN also acknowledged the Veteran's reports of fractures to both wrists as a child and his assertions that his occupation could have aggravated this condition.  The RN then opined that it was likely as not that the combination of the above noted stressors contributed to the Veteran's bilateral carpal tunnel syndrome.

In an October 2011 VA examination report, the examiner listed a diagnosis of bilateral carpal tunnel syndrome.  It was noted that review of the record showed no diagnosis of carpal tunnel syndrome during service but that the Veteran was status post two surgeries for carpal tunnel syndrome in 2005 and 2009.  The Veteran asserted that symptoms of numbness in both hands were alleviated after surgery but had reoccurred.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner indicated that although the Veteran did work as a mechanic and welder during service, there was no evidence of symptoms or treatment for carpal tunnel syndrome until 2004.  It was also noted that the Veteran's post-service occupations in construction or as a charter boat captain also involved manual dexterity and the use of tools, which may have predisposed him to bilateral carpal tunnel syndrome. 

In October 2013, the Board denied entitlement to service connection for a fracture of the left wrist.  It also remanded this matter to obtain an additional VA examination.  It was noted the October 2011 VA examiner did not address the Veteran's contentions aside from the lack of documented treatment in the service records.  The Board reiterated that the Veteran was competent to state that he experienced wrist pain following repetitive movements in service and that a VA examiner should take into consideration those contentions when discussing the etiology of the claimed carpal tunnel syndrome.

In a January 2016 VA examination report, the examiner listed a diagnosis of carpal tunnel syndrome.  The Veteran reported that he started noticing numbness in his fingers about 2003.  After reviewing the record and examining the Veteran, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner indicated that claimed cause of the Veteran's carpal tunnel was physiologically and biologically impossible.  He noted that carpal tunnel syndrome was a repetitive use disorder, highlighting that the Veteran left service in the 1960's.  The examiner indicated that the condition became symptomatic in 2003 by the Veteran and his daughter's own testimony.  The examiner then opined that the likely etiology of the Veteran's bilateral carpal tunnel syndrome was his diabetes.  The examiner further acknowledged the private medical opinion of record, noting that it simply stated a positive opinion with no rationale and contained no evidence that the Veteran's records were reviewed.  Finally, the examiner concluded that the Veteran had no diagnosis of bilateral carpal tunnel syndrome that was at least as likely as not (50 percent or greater probability) incurred in or caused by repetitive movements during service.

The Board considers the medical opinions in the January 2016 VA examination report are of great probative value in this appeal.  The January 2016 VA examiner provided a complete rationale for the stated opinions, based on an extensive examination of the Veteran and a detailed review of the evidence of record.  Thereafter, the examiner explained his opinion regarding the Veteran's asserted etiology of his bilateral carpal tunnel syndrome, supporting those opinions by utilizing his medical knowledge, citing to evidence included in the record as well as the Veteran's own assertions, and specifically addressed the flawed nature of the June 2011 private medical opinion of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In contrast, the June 2011 private medical opinion is considered to lack probative value, as each contain a speculative and cursory conclusion with minimal rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007).

Here, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's currently diagnosed bilateral carpal tunnel syndrome was related to events during active service weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Thus, there is no basis upon which to conclude that the Veteran's currently diagnosed bilateral carpal tunnel syndrome were incurred in or aggravated during military service.  38 C.F.R. § 3.303.


III.  Skin Disorder

In written statements of record and during the June 2011 Board videoconference hearing, the Veteran asserted that he was treated for boils and body rashes in service and has continued to suffer from skin conditions since that time. 

Service connection for a skin disorder is not warranted.  In this case, there is no factual basis in the record that the currently diagnosed skin disorders were incurred during service, or manifested within a year thereafter, or for several years after his discharge from service in 1968.

Service treatment records show that the Veteran's skin was marked as normal on clinical evaluation on entry in June 1965.  In a June 1965 Report of Medical History, the Veteran marked that he had suffered from boils.  The examiner noted that the Veteran had boils four to five years ago.  The Veteran was treated for several skin ailments during service including a right hand cellulitis (September 1965), mixed infection of wound on right middle finger (October 1965), generalized rash sounding like hives (February and March 1966), left hand furuncle (October 1967), right hand and thumb cellulitis (January 1968), infected left arm abscess (July 1968), and intertrigo (August 1968).  In his November 1968 Report of Medical History and separation examination report, the examiner noted that the Veteran had an episode of boils in 1966 with no complaints or sequelae.

Post-service VA and private treatment records did not include any findings of recurrent boils, furuncles, or body rashes.  However, evidence of record first showed findings of skin cancer many years after the Veteran's separation from active service in 1968.  Evidence of record dated from 2007 to 2015 detailed findings of basal cell carcinoma removed from chest and back in 2004, 2009, and 2010.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, evidence of record reflects that malignant skin tumors were not shown to manifest to a compensable degree within one year of service discharge.  

Evidence of record also does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed skin disorders and his active military service.

In a June 2011 statement, a private RN noted that the Veteran had noted skin issues that ranged from dermatitis to staph infections during his time in service.  It was indicated that the Veteran felt an assessment for compensation for those particular conditions was warranted.

In an October 2011 VA examination report, the examiner listed a diagnosis of episode of boils without residuals in 1966.  The examiner further noted that the Veteran had basal cell carcinoma removed from chest and back in 2004, 2009, and 2010, not related to service with no residuals.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner indicated that the Veteran does not currently have a skin rash disorder.  While the examiner recognized that he did have a history of boils during service, it was noted that there was no current evidence of skin boils.  The examiner highlighted that the Veteran's November 1968 service separation examination report specifically noted that he had an episode of boils in 1966 with no complications or sequelae.  

In October 2013, the Board remanded this matter to obtain an additional VA examination.  It was noted that the October 2011 VA examiner did not provide any rationale as to why the Veteran's skin cancer was unrelated to his service.  Thus, in light of the service treatment records reflecting treatment for various skin conditions, including a history of boils, cellulitis on the hands, and a hive-like reaction to soap and sun, obtaining a clarification opinion was deemed necessary.

In a January 2016 VA examination report, the examiner listed diagnoses of furuncle in 1968 and basal cell carcinoma in 2004.  After reviewing the record and examining the Veteran, the examiner opined that the claimed skin condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner indicated that the Veteran has basal cell carcinoma, a common skin neoplasm whose cause was mutation of the skin DNA.  Citing to a medical treatise, the examiner indicated that risk factors of basal cell carcinoma included chronic sun exposure (ultraviolet light from sun and tanning booths), exposure to radiation, fair skin, male sex, age over 50, personal and family history, use of immune suppressive drugs, exposure to arsenic, and certain inherited genetic diseases.  The examiner then clearly indicated that none of those risk factors related to the Veteran's service and that prior treatment of a furuncle (commonly referred to as a "boil") were a risk or a cause of the Veteran's currently diagnosed skin disorder.  The examiner then opined that the Veteran had no diagnosis of a skin condition that was at least as likely as not (50 percent or greater probability) incurred in or caused by the multiple skin conditions treated during service.

The Board considers the medical opinions in the January 2016 VA examination report are of great probative value in this appeal.  The January 2016 VA examiner provided a complete rationale for the stated opinions, based on an extensive examination of the Veteran and a detailed review of the evidence of record.  Thereafter, the examiner explained his opinion regarding each of the Veteran's asserted etiologies of his skin disorder, supporting those opinions by utilizing his medical knowledge as well as by citing to evidence included in the record and medical treatise articles to support his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In contrast, the June 2011 private RN statement is considered to lack probative value, as it does not contain a medical opinion concerning the Veteran's claimed skin disorder.  Instead, the RN simply acknowledges that the Veteran was treated for skin issues that during service and now felt an assessment for compensation for those particular conditions was warranted.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's currently diagnosed skin disorder was related to events during active service weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Thus, there is no basis upon which to conclude that the Veteran's currently diagnosed skin disorder was incurred in or aggravated during military service, including on any direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

IV. Additional Considerations For All Service Connection Claims

The only evidence of record which relates the Veteran's claimed disorders to his active military service are his own statements and hearing testimony as well as the hearing testimony of his daughter, a licensed practical nurse (LPN), as well as another RN, L. H.  Their statements are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  However, the Veteran's statements that his claimed knee or carpal tunnel disorders were aggravated during service or that his claimed knee, carpal tunnel, or skin disorders incurred as a result of service draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's knee, carpal tunnel, or skin disorders falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  As for the LPN and RN witnesses, neither nurse actually commented as to whether any of the Veteran's currently claimed disorders were related to his active service during the June 2011 hearing.  Moreover, the January 2016 VA examiner considered the statements of the Veteran and the June 2011 hearing witnesses when providing the aforementioned medical opinions.

The criteria to award entitlement to service connection for bilateral knee disorder, bilateral carpal tunnel syndrome, and a skin disorder have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims of entitlement to bilateral knee disorder, bilateral carpal tunnel syndrome, and a skin disorder that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.

Entitlement to service connection for a skin disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


